Citation Nr: 0200309	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-00 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active duty military service from May 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

Since the RO's decision, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, along with the 
enactment of the rules and regulations that implement said 
Act, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law, rules, and regulations.  See Veterans Claims Assistance 
Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The veteran contends that he now suffers from PTSD and that 
this is related to his military service in the Republic of 
Vietnam.  In particular, he maintains that while he was 
stationed in Vietnam, he witnessed and experienced many 
stressors, and that he developed PTSD.  

A review of the claims folder indicates that the veteran's 
stressors have not been confirmed by the RO.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
[formerly the United States Court of Veterans Appeals], 
hereinafter the Court, held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD. 

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 2000), 38 C.F.R. § 3.304 (2001), 
and the applicable VA Manual 21-1 [Department of Veterans 
Affairs Adjudication Procedure Manual, M21-1, paragraph 
50.45(e), and Woods v. Derwinski, 1 Vet. App. 406 (1991)] 
provisions, the evidence necessary to establish the 
occurrence of the recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was ". . . 
engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2001).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes. 

The Board notes further that the veteran has supplied a 
written statement describing the traumatic events he 
experienced in service.  Although the RO attempted to collect 
some information, upon reviewing the claims folder, it 
appears that additional information may need to be obtained.  
As such, the claim must be remanded for further development 
of evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, the RO should assure compliance 
with the notice and assistance provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A).

2.  The RO should request that the 
veteran provide another written statement 
concerning his experiences during his 
Vietnam service.  The RO should make it 
clear to the veteran that he should only 
provide facts and not suppositions, 
accusations, or theories.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  He 
should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.

3.  Upon receipt of the above answers, 
the RO should send those answers, along 
with any additional information, to 
National Personnel Records Center (NPRC) 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR) (and 
any other appropriate authority, 
including the US Army Criminal 
Investigation Command).  The RO should 
ask each of the units whether they can 
confirm or provide any additional 
information concerning the veteran's 
alleged stressors.  Any and all 
information obtained should be included 
in the claims folder for future review.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to an event 
claimed as a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors. 

5.  If, and only if, the RO determines 
that the record establishes the existence 
of an event claimed as a  stressor or 
stressors, then the RO should arrange for 
the veteran to be examined by a 
psychologist or psychiatrist to determine 
if that event(s) is a stressor and if 
that stressor caused PTSD.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

If it is determined that the veteran does 
not have PTSD, but does have a 
psychiatric condition, disability, or 
disease, the examiner is asked to express 
an opinion concerning the etiology of 
said mental illness.  Specifically, after 
reviewing the veteran's entire claims 
folder, the examiner should comment on 
whether any found current mental 
condition is related to or caused by the 
veteran's military service.  The examiner 
should also explain, in detail, any 
contrary diagnoses that appear in the 
veteran's file, and why the examiner may 
disagree with those previous findings.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, the veteran and his 
accredited representative should be given a supplemental 
statement of the case and allowed sufficient time for a 
response.  Thereafter, the claim should be returned to the 
Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying evidence.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

